In a child support proceeding pursuant to Family Court Act article 4, Barbara J. Cronin appeals from an order of the Family Court, Nassau County (Grella, J.), dated May 11, 2006, which denied her objections to an order of the same court (Watson, S.M.), dated March 31, 2006, denying her motion, inter alia, to vacate an order of support dated September 30, 2002, entered upon her default, for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the Family Court properly denied her objections to the Support Magistrate’s order. The record supports the Support Magistrate’s determination that the evidence submitted by the appellant in support of her motion was not credible (see Matter of Kahl-Lapine v Lapine, 35 AD3d 611 [2006]). In making such a determination, the Support Magistrate did not err in taking judicial notice of various court records and files (see Matter of Khatibi v Weill, 8 AD3d 485 [2004]; Matter of Allen v Strough, 301 AD2d 11 [2002]; MJD Constr. v Woodstock Lawn & Home Maintenance, 293 AD2d 516 [2002]). Spolzino, J.P., Ritter, Covello and Balkin, JJ., concur.